Title: To George Washington from George Clinton, 20 February 1781
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Albany 20th Feby 1781
                        
                        On the 14th Instant I had the Honor of addressing a Letter to your Excellency by Order of the Legislature,
                            representing the distressed Situation of our Frontiers and the Danger that the Inhabitants would abandon their
                            Habitations. Since my Arrival here yesterday I find their Fears increased in consequence of Your Orders for six Companies
                            to march immediately to Head Quarters, and of Reports which prevail that the Enemy were preparing to cross the Lakes,
                            which are now become passable on the Ice, and I have this Day been requested by both Houses to write to You again upon the
                            Subject, and it is still their earnest Wish that the whole State-Line should remain in this Quarter.
                        I am apprized of the delicate Situation in which this Application must place Your Excellency... Anxious to
                            afford every possible Relief to these unhappy People at a Time when you may be convinced that the general Interest of the
                            Confederacy requires that it’s Force should be directed to other Objects. The weak and distressed Situation of the State
                            must be an Apology for the Legislature in this Request and I have the fullest Persuasion that we shall receive from You
                            every Aid which You can consistently grant. I have the Honor to be with great Respect Your Excellency’s most Obedient
                            Servant
                        
                            Geo: Clinton
                        
                    